Dismissed and Memorandum Opinion filed April 8, 2004








Dismissed and Memorandum Opinion filed April 8, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00020-CV
____________
 
STEPHEN DIFERRANTE, Appellant
 
V.
 
APARTMENT INVESTMENT AND
MANAGEMENT CO. a/k/a AIMCO, ET AL., Appellees
 

 
On Appeal from the 280th
District Court
Harris County,
Texas
Trial Court Cause No. 03-33073
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order signed December 8,
2003.  The notice of appeal indicates
appellant is appealing from an order granting a motion to withdraw filed by
appellant=s trial counsel.  This is an interlocutory order, not a final
appealable order, and appeal of this interlocutory order is not permitted by
statute.
On March 3, 2004, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for lack of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant
filed no response. 




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 8, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.